Citation Nr: 0409633	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Board notes that the veteran's June 2002 notice of 
disagreement also included the RO's denial of entitlement to an 
automobile or automotive adaptive equipment.  However, in his 
January 2003 substantive appeal, the veteran specifically 
indicated that he was appealing only the denial of housing 
benefits.  See 38 C.F.R. § 20.202 (2003) (if the statement of the 
case addresses several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all issues or 
must specifically identify the issues appealed).  Therefore, the 
Board finds that the appeal is perfected with respect to the 
above-listed issue only.  See 38 C.F.R. § 20.200 (what constitutes 
a perfected appeal).  The remaining issue is not currently before 
the Board.  

In his substantive appeal, the veteran requested a Board 
videoconference hearing.  However, notations in the claims folder 
indicate that he failed to report for the hearing scheduled in 
March 2004.  Therefore, his hearing request is considered 
withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (procedures for 
requests for Board hearings).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002), among other things, expanded VA's duty 
to notify the claimant and his representative, if any, concerning 
certain aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  Specifically, upon receipt of a 
complete or substantially complete application, VA must notify the 
claimant and his representative, if any, of any information or lay 
or medical evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice should 
indicate what information or evidence should be provided by the 
claimant and what information or evidence VA will attempt to 
obtain on the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the RO to 
the veteran that complies with VCAA requirements.  Although the 
notification letter for the May 2002 rating decision sets out the 
criteria for establishing eligibility for the housing benefits on 
appeal, there is no notice to the veteran as to what evidence VA 
is required to obtain and what evidence or information the veteran 
is obligated to provide.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that the U.S. Court of Appeals for Veterans Claims 
(Court) has determined that the VCAA does not apply in every type 
of appeal.  See Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA is 
not applicable to a matter of statutory interpretation); Parker v. 
Principi, 15 Vet. App. 407 (2002) (VCAA is not applicable to 
claims of clear and unmistakable error in RO decisions); Livesay 
v. Principi, 15 Vet. App. 165 (2001) (VCAA is not applicable to 
claims of clear and unmistakable error in Board decisions); Barger 
v. Principi, 16 Vet. App. 132 (2002) (VCAA is not applicable to 
claims for waiver of recovery of overpayments).  However, there 
has been no Court determination that claims for housing benefits 
under 38 U.S.C.A. § 2101 (West 2002) are exempt from VCAA 
provisions.  See Livesay, supra (the VCAA is applicable to any 
claim for benefits administered by VA under parts II and III of 
title 38).  Therefore, a remand to the RO is required in order to 
correct this deficiency.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:  

The RO should take steps to comply with the VCAA, to include 
notifying the veteran of any information or lay or medical 
evidence not previously provided that is necessary to substantiate 
the claim and of what information or evidence the veteran should 
provide and what information or evidence VA will attempt to obtain 
on his behalf.  The notice must comply with 38 U.S.C.A. § 5103(a), 
Quartuccio v. Principi, Charles v. Principi, and any other 
applicable legal precedent.  The RO should allow the appropriate 
period of time for response.  

If additional evidence is received or secured in response to this 
notice, the RO should readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO should furnish the veteran 
a supplemental statement of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



